Case: 12-20111     Document: 00511804452         Page: 1     Date Filed: 03/28/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 28, 2012
                                   No. 12-20111
                               USDC No. 4:10-CR-763-1                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

MICHAEL GIVENTER, also known as Michael Blanc,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Michael Giventer appeals from the district court’s denial of his motion to
revoke the magistrate judge’s order of detention pending his trial on criminal
charges related to bankruptcy proceedings. See 18 U.S.C. §§ 3142, 3145. Under
Rule 9(a)(1) of the Federal Rules of Appellate Procedure, a “district court must
state in writing, or orally on the record, the reasons for an order regarding the
release or detention of a defendant in a criminal case.” To date, the district court
has not given its reasons for denying Giventer’s motion. Accordingly, IT IS
ORDERED that this matter is REMANDED to the district court for the limited



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-20111    Document: 00511804452   Page: 2   Date Filed: 03/28/2012

                                 No. 12-20111

purpose of obtaining written reasons for the denial of Giventer’s motion to
revoke the order of detention.




                                      2